Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty US 20180293157 A1 in view of Tang US 9,384.202. 
With respect to claim 1, Dougherty teaches “1. (Currently Amended) A method of causing data to be written to a first platform having a first data format to also be written to a second platform having a second data format different than the first data format without any service interruption to the first or second platform” in ¶ 35 (first data format is script; second data format is “corresponding source code’); 
Dougherty teaches “inserting, by the code insertion engine, a second source code into the computer program to cause writing of the data to the second platform in the second data format” in ¶ 66 (second format is Java, for example); 
Dougherty teaches “compiling the computer program into an executable computer program” in ¶ 67 
“and executing the executable computer program causing  the data to be written to the first platform in the first format and the data to be written to the second platform in the second format such the data is written to both the first and second platform during the run-time operation without any service interruption to either the first or second platform” in ¶¶ 68-70 (one skilled in the art would recognize that there is no service interruption in any of the platforms described in system 100); 
“wherein the data is synchronized across the first and second platform during run-time operation without any service interruption to either the first or second platform” in ¶ 37 and ¶ 70 
[0070] The test script generation engine 106b passes the created Java test script to the test script execution engine 106c, and the engine 106c executes (210) the Java test script against a mobile device application on one or more mobile devices 102a-102c to test one or more functions of the mobile device application. In one embodiment, the test script execution engine 106c can be coupled to a mobile device test management module or harness (not shown) that coordinates and synchronizes the test execution against the various mobile devices. It should be appreciated that the mobile computing devices 102a-102c can be devices of various types (i.e., have different hardware platforms, operating systems, form factors, and so forth) that are connected to the test script execution engine 106c for the purposes of testing the mobile application on each of the different devices 102a-102c. For example, one mobile device 102a might be an Apple® iPhone™ 5, another mobile device 102b might be an Apple® iPhone™ 6s, and a third mobile device 102c might be a Samsung Galaxy Note5™. It should be appreciated that the system 100 can be configured with any number of mobile devices of varying hardware, software, and form factor.

It appears Dougherty fails to explicitly teach “the method comprising: during run-time operation of the first and second platform monitoring, by a code insertion engine, a computer program having a first source code related to the first platform for a modification to the first source code by a user that affects the data in the first platform” 
However, Tang teaches “during run-time operation of the first and second platform monitoring, by a code insertion engine, a computer program having a first source code related to the first platform for a modification to the first source code by a user that affects the data in the first platform” col. 10:48-65 (determining when a write occurs requires monitoring; detecting whether write is successful or not is a detection of modification of a command); col. 4:41-67 (second code is the translated command 144); see also col. 10:4-17 (second code is translated 144); in col. 10:48-65 (audit tool performs write to second database); col. 5:17-35 (gateway module 126’s validation determines whether the write (modification) affects data in the first database, for example, in that an invalid write will not affect data); also col. 10:48-65 teaches audit tool detects whether write is successful to first database, for example). 
Tang and Dougherty are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “the method of causing data to be written to a first platform having a first data format to also be written to a second platform having a second data format different than the first data format without any service interruption to the first or second platform” taught in Dougherty to include “during run-time operation of the first and second platform monitoring, by a code insertion engine, a computer program having a first source code related to the first platform for a modification to the first source code by a user that affects the data in the first platform.” The motivation would have been to “access different types (e.g., relational, non-relational, etc.) of databases without the software applications being aware of how data is organized in each of the different types of databases.” Tang col. 2:35-39. 

With respect to claim 3, Tang teaches “3. The method of claim 1, wherein the second source code causes the data to be written to the second database in a manner consistent with the first source code” in col. 4:46-67 (both commands insert John Smith for book 7, for example); col. 10:4-17. The motivation to combine with Dougherty is the same as above. 
With respect to claim 4, Tang teaches “4. The method of claim 1, further comprising: transforming by a first transformation engine, the data from a first form native to the first platform to a second form native to the second platform using intelligence for the first form and the second form” in col. 4:46-67 (first and second queries on in native form (SQL, for example); col. 3:4-10 (NoSQL and JavaScript native forms taught). The motivation to combine with Dougherty is the same as above. 
With respect to claim 5, Tang teaches “5. The method of claim 4, wherein transforming includes the first transformation engine being accessible to a database generator and a table metadata engine” in Fig. 1 items 108 and 102; Figs. 3 and 5 items 302 and 108 (server 102 can generate database 302 and 108, for example); databases disclosed in Tang includes, among other things, tables and fields see (col. 3:29-43 and col. 4:46-53); fields are metadata; thus, Tang teaches software and hardware (Fig. 1 items 102, 104, 106, for example) that generate table metadata and are accessible by the gateway module 126). The motivation to combine with Dougherty is the same as above. 
With respect to claim 6, Tang teaches “6. The method of claim 1, wherein the first platform is based on assembly language” in col. 3:4-10 (no computer under the sun can operate without assembly language; stated another way, all computer platforms are inherently based on assembly language). The motivation to combine with Dougherty is the same as above. 
With respect to claim 7, Tang teaches “7. The method of claim 1, wherein the second platform is based on structured query language (SQL)” in col. 3:4-10 (the first and second platform are interchangeable in Tang; either platform can be SQL); col. 14:18-25. The motivation to combine with Dougherty is the same as above. 
With respect to claim 8, Tang teaches “8. The method of claim 1, wherein transforming includes the first transformation engine including communication protocols that are used to structure, at least in part, a communication between the first database platform and the second database platform” in col. 7:5-19 and Fig. 3 item 126, 108, and 302 (the lines in Fig. 3 represent communication protocols); col. 2:30-35. The motivation to combine with Dougherty is the same as above. 



Claims 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 9,384.202 in view of Dougherty US 20180293157 A1. 
With respect to claim 9, Tang teaches “9. A computing system architecture, comprising: a first database platform having a first format” in Fig, 3 item 108 
“a second database platform having a second format” in Fig. 3 item 302’ 
“wherein the first database platform is foreign to the second database platform” in col. 3:4-10, col. 4:1-13, col. 11:1-15, col. 13:61-6 (databases 108 and 302 can each be foreign to each other—SQL vs. NoSQL; relational vs. non-relational; etc.); 
“an update to data of the first database platform” in col. 10:4-11 (gateway module 126’s determination of an attempt to write to database is an update); 
“and a first transformation engine, wherein the first transformation engine transforms the update from a first form native to the first database platform to a second form native to the second database platform using intelligence for the first form and the second form” in col. 4:46-67 (first and second queries in different native formats; PUT and INSERT are updates); col. 3:4-10 (NoSQL and JavaScript native forms taught); Fig. 1 item 126, 104, 102 (gateway module on server 102 is the transformation engine); 
	“and automatically inserts source code into the computer program that performs the update” in column 10 lines 4-17:  
If the gateway module 126 determines that the command 140 includes an action to write to a portion of the database 108 or the second database 302, the gateway module 126 may create both the translated command 144 and the  second translated command 310.  The gateway module 126 may send the translated command 144 and the second translated command 310 substantially contemporaneously (e.g., in parallel) to the database 108 and the second database 302, respectively.  Sending the translated commands 144 and 310 substantially at the same time may enable the write to be performed to both the database 108 and the second database 302, thereby keeping the database 108 and the second database 302 are synchronized with each other.

It appears Tang fails to explicitly teach “during run-time operation of the first and second platform without a service interruption to the first and second platform.” 
However, Dougherty US 20180293157 A1 teaches “	automatically inserts source code into the computer program that performs the update without a service interruption to the first and second platform” in (emphasis added) 
[0060] FIG. 13 is a diagram of an exemplary test script user interface section 308 for displaying a screen representation of a mobile device application under test. As shown in FIG. 13, the section 308 includes a visual representation 1202 (i.e., a static image) of the mobile device application as it would be displayed, e.g., on mobile devices 102a-102c during test. The section 308 also includes several user input elements 1204 that enable selection of specific actions to be performed in the mobile device application (e.g., tap, drag, check for UI elements) during the testing phase. The user interface engine 106a can insert these selected actions into the test script automatically without requiring the user to write specific source code or scripting commands.

¶¶ 67-70 (first and second platform includes iPhones and Samsung Galaxy Tote5, for example).
Dougherty and Tang are analogous art because they are in the same field of endeavor as the claimed invention.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “automatically inserts source code into the computer program that performs the update” as taught in Tang to include “automatically inserts source code into the computer program that performs the update without a service interruption to the first and second platform” the motivation would have been “to quickly and efficiently test such mobile applications across the spectrum of devices, platforms, and layouts—without much (if any) manual tester involvement.” Dougherty ¶ 2. 
With respect to claim 10, Tang teaches “10. A computing system architecture according to claim 9, further comprising a communication middleware that receives the update from the first database platform and sending the update to the second database platform” in Fig. 3 item 126 (gateway module 126 is middleware because it sits between applications 204 and databases 302 and 108). 
With respect to claim 11, Tang teaches “11. The computing system architecture according to claim 9, wherein the first transformation engine is accessible to a database generator and a table metadata engine” in Fig. 1 items 108 and 102; Figs. 3 and 5 items 302 and 108 (server 102 can generate database 302 and 108, for example); databases disclosed in Tang includes, among other things, tables and fields see (col. 3:29-43 and col. 4:46-53); fields are metadata; thus, Tang teaches software and hardware (Fig. 1 items 102, 104, 106, for example) that generate table metadata and are accessible by the gateway module 126). 
With respect 12, Tang teaches “The computing system architecture according to claim 9, wherein the first database platform is based on assembly language” in col. 3:4-10 (no computer under the sun can operate without assembly language; stated another way, all computer platforms are inherently based on assembly language). 
With respect to claim 13, Tang teaches “13. The computing system architecture according to claim 9, wherein the second database platform is based on structured query language (SQL)” in col. 3:4-10 (the first and second platform are interchangeable in Tang; either platform can be SQL); col. 14:18-25. 
With respect to claim 14, Tang teaches “14. The computing system architecture according to claim 9, the first transformation engine further including: communication protocols which are used to structure, at least in part, a communication between the first database platform and the second database platform” in Fig. 3 item 126, 108, and 302 (the lines in Fig. 3 represent communication protocols); col. 2:30-35. 
With respect to claim 16, Tang teaches “16. The computing system architecture according to claim 9, wherein the update is not committed until the update is transformed from the first form to the second form such that the update has the same effect on the second database platform as the first database platform” in col. 9:33-42; col. 9:61-col. 10:17 (databases are synchronized thus the first and second updates (writes) have the same effect). 
With respect 17, Tang teaches “The computing system architecture according to claim 9, further including: a validation engine, wherein the validation engine takes snap-shots of the first database platform and the second database platform at a predetermined time” in col. 10:48-65 (Examiner finds that determining “at regular time intervals” whether two database platforms (database 108 and database 302) are synchronized as “taking a snapshot” by definition; auditing tool 304 is a validation engine); 
“the validation engine compares a discrepancy between the snap-shots of the first database platform and the second database platform” in col. 10:48-65 (write command not successfully performed is a type of discrepancy). 
With respect to claim 18, Tang teaches “18. The computing system architecture according to claim 9, further including: a second transformation engine accessible to the second database platform; and a second update to a data of the second database platform, wherein the second transformation engine transforms the second update from the second form to the first form” in Fig. 3 item 206 and item 140; in col. 9:33-42; col. 9:61-col. 10:17 (any number of commands 144 by any number of applications 206 are taught at least by Fig. 3 and accompanying disclosure).  
With respect to claim 19, Tang teaches “19. The computing system architecture according to claim 9, wherein the second update is not committed until the second update is transformed from the second form to the first form such that the second update has the same effect on the first database platform as on the second database platform” in col. 9:33-42; col. 9:61-col. 10:17 (databases are synchronized thus the first and second updates (writes) have the same effect). 
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Tang as applied to claim 1 above and further in view of Garrett US 20150052400 A1. 
With respect to claim 2, it appears Tang fails to explicitly teach “2. The method of claim 1, further comprising identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point.” 
However, Garrett US 20150052400 A1 teaches “identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point” in ¶ 136-¶ 144 (first insertion point determined “automatically” or manually by programmer; snapshot code is the second code that is inserted based on the first insertion point). 
Garrett and Tang are analogous art because they are from the same field of endeavor of the claimed invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention modify the first source code and the second source code in Tang et al. to include “identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point” as taught by Garrett.  The motivation would have been to quickly allow a programmer to fix errors in source code.  See Garrett ¶ 001. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Dougherty as applied to claim 9 above and further in view of Garrett US 20150052400 A1. 
With respect to claim 15, it appears Tang fails to explicitly teach “15. The computing system architecture according to claim 9, further including: a code insertion engine, wherein the code insertion engine identifies a first insertion point of the update at the first database platform, the code insertion engine identifies a second insertion point of the update at the second database platform based on the first insertion point” 
However, Garrett US 20150052400 A1 teaches “15. The computing system architecture according to claim 9, further including: a code insertion engine, wherein the code insertion engine identifies a first insertion point of the update at the first database platform, the code insertion engine identifies a second insertion point of the update at the second database platform based on the first insertion point” in ¶ 136-¶ 144 (first insertion point can determined “automatically” by software; this is the code insertion engine; snapshot code is the second code that is inserted based on the first insertion point). 
Garrett and Tang are analogous art because they are from the same field of endeavor of the claimed invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention modify the first code and the second code in Tang et al. to include “identifying a first insertion point of the first code and identifying a second insertion point for the second code based on the first insertion point” as taught by Garrett.  The motivation would have been to quickly allow a programmer to fix errors in source code.  See Garrett ¶ 001. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Dougherty. 
With respect to claim 20, Tang teaches “20. The computing system architecture according to claim 9, further including a legacy database that stores a first number of data records of the first database platform and sends a second number of data records to the second database platform” in col. 3:4-10; col. 7:20-38 (each database must have at least 1 (or at least 0) records); and col. 4:30-67 (John Smith added to records in at least two databases). 
It appears Tang fails to explicitly teach “wherein the second number is smaller than the first number.”  However, Examiner takes official notice that is was well known in the art before the effective filing date that numbers were smaller than other numbers (i.e.  “wherein the second number is smaller than the first number.”).  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the second and first numbers in Tang et al. to include “wherein the second number is smaller than the first number.”  The motivation would have been to allow updates of databases of with various storage requirements and to maintain data consistency.  
Response to Arguments 
Applicant argues 
Claims 1-20 stand rejected under 35 U.S.C. § 101 under the asserted grounds of ineligibility for being directed to an abstract idea without significantly more. The Applicant disagrees. Independent claims 1 and 9 have been amended herein, rending the rejection moot. In addition, the Background section of the instant application describes a long felt need in the technology of databases. In particular prior system of moving data from a first database, having a first language, to a second database, having a second language that is foreign to the first, required a shut down of the two databases during the migration. In addition, such migration was prone to bugs causing further down time. The instant application solves this problem by allowing data migration during run-time of the first and second databases without service interruption by writing the data to both foreign databases simultaneously while they are still running. Thus, the first database is still accessible while migrating to a second database. The first and second databases can be maintained as long as desired. 
For at least these reasons, reconsideration and withdrawal of the rejection is respectfully requested. The remaining claims depend from independent claims 1 or 9 and are patentable for at least the same reasons. 

The element “during the run-time operations without any service interruption to either the first or second platform” when read in combination with the remaining elements of claim 1 does not recite an abstract idea. 
The element “during run-time operation of the first or second platform without a service interruption to the first or second platform” when read in combination with the remaining elements of claim 9 does not recite an abstract idea. 
As such, the 101 rejections are withdrawn. 

	Applicant’s remaining arguments have been considered but are rendered moot by the new grounds of rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571) 270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159